                 Case 3:20-cv-02722-VC Document 23 Filed 10/14/20 Page 1 of 4


 1   William L. Osterhoudt (SBN 43021)
     Law Offices of William L. Osterhoudt
 2   135 Belvedere Street
     San Francisco, CA 94117
 3   Telephone: (415) 664-4600
     Fax: (415) 664-4691
 4   Email: osterhoudt@aol.com

 5   Frank S. Moore, Esq. (SBN 158029)
     Law Offices of Frank S. Moore, APC
 6   235 Montgomery Street, Suite 440
     San Francisco, California 94104
 7   Telephone:    (415) 292-6091
     Fax: (415) 292-6694
 8   Email: fsmoore@pacbell.net

 9
     Attorneys for GOOD & CO LABS, INC.
10

11                                       UNITED STATES DISTRICT COURT

12
                                        NORTHERN DISTRICT OF CALIFORNIA
13

14    CHRIS CRISMAN,                                  )   Case No. 3:20-cv-02722 VC
                                                      )
15                      Plaintiff,                    )   The Hon. Vince Chhabria
                                                      )
16                                                        STIPULATION TO EXTEND
               v.                                     )
                                                          TIME TO FILE RESPONSIVE PLEADING
17                                                    )
      GOOD & CO LABS, INC.,                           )
18                                                    )
                        Defendant.                    )
19                                                    )
20                                                    )
                                                      )
21                                                    /

22
             TO THE CLERK OF THE COURT:
23

24

25           Plaintiff CHRIS CRISMAN (“Plaintiff”), by and through his counsel, and Defendant GOOD &

26   CO LABS, INC. (“Defendant”), by and through its counsel, agree and stipulate as follows:
27
28   __________________________________________________________________________________
     CRISMAN v. GOOD & CO LABS, INC.,                                                 Case No.: 3:20-cv-02722 VC

                        STIPULATION TO EXTEND TIME TO FILE RESPONSIVE PLEADING          1
                  Case 3:20-cv-02722-VC Document 23 Filed 10/14/20 Page 2 of 4


 1           IT IS HEREBY STIPULATED that Defendant shall have up to and including November 6,

 2   2020, within which to file its response to Plaintiff's Complaint filed on April 20, 2020:
 3
             1.       Defendant was served on September 30, 2020, and its Answer is currently due October
 4
                      21, 2020.
 5
             2.       Since Defendant was served, Defendant located local counsel to make an initial
 6
                      appearance in this matter for purposes of securing this stipulation and to act as
 7

 8                    sponsoring counsel for its counsel of choice, Thomas E. Graham of Graham Law Firm,

 9                    2714 Rothwood Drive, Charlotte, NC 28211, to appear in this case pro hac vice.
10           3.       This is the first stipulation for an extension of time to respond to the Complaint, and this
11
                      request is not being made for purposes of delay or any other improper reason.
12
             IT IS SO STIPULATED.
13
     Dated: October 14, 2020                 Law Offices of William L. Osterhoudt
14

15

16                                           By: /s/ William L. Osterhoudt
                                             William L. Osterhoudt
17                                           Attorney for GOOD & CO LABS, INC.
18   DATED: October 14, 2020                 Law Offices of Frank S. Moore
19

20
                                             By: /s/ Frank S. Moore
21                                           Frank S. Moore
                                             Attorney for GOOD & CO LABS, INC.
22

23
     DATED: October 14, 2020                 SRIPLAW
24

25
                                             By: /s/ John A. Grossbardt
26
                                             Jonah A. Grossbardt
27                                           Attorney for CHRIS CRISMAN

28   __________________________________________________________________________________
     CRISMAN v. GOOD & CO LABS, INC.,                                                        Case No.: 3:20-cv-02722 VC

                        STIPULATION TO EXTEND TIME TO FILE RESPONSIVE PLEADING                 2
Case 3:20-cv-02722-VC Document 23 Filed 10/14/20 Page 3 of 4
                 Case 3:20-cv-02722-VC Document 23 Filed 10/14/20 Page 4 of 4


 1

 2                                       CERTIFICATE OF SERVICE

 3           This is to certify that on the 14th day of October 2020, I electronically filed the foregoing
 4
     STIPULATION TO EXTEND TIME TO FILE RESPONSIVE PLEADING using the Court's CM/ECF
 5
     filing system which sends notification of such filing to all parties and/or counsel of record.
 6
     Jonah A. Grossbardt
 7   jonah.grossbardt@sriplaw.com
 8
     William L. Osterhoudt
 9   osterhoudt@aol.com

10   Frank S. Moore,
     fsmoore@pacbell.net
11

12

13   DATED: October 14, 2020                       /s/ William L. Osterhoudt
                                                   William L. Osterhoudt
14

15

16

17

18

19

20

21

22

23

24

25

26

27
28   __________________________________________________________________________________
     CRISMAN v. GOOD & CO LABS, INC.,                                                       Case No.: 3:20-cv-02722 VC

                        STIPULATION TO EXTEND TIME TO FILE RESPONSIVE PLEADING                4
